Citation Nr: 0406055	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  02-16 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from September 1959 to 
October 1959.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2001 decision by the RO in St. Louis, 
Missouri. 


REMAND

A review of the record reflects that, in response to a 
request by the veteran, the VA medical facility in St. Louis, 
Missouri was having difficulty locating the veteran's medical 
records regarding surgery in 1968 due to the fact that that 
pertinent record had been retired to a federal depository 
prior to computerization in 1983.  The Board finds that these 
records should be retrieved and associated with the claims 
files.  Additionally, the Board finds that an attempt should 
be made to obtain and preservice and post service medical 
records from the veteran's employers and copies of the actual 
treatment records from Dr. W. C. K (see August 1999 
statement).  Accordingly, the case is REMANDED to the RO for 
the following actions:

1.  The RO should review the claims file, 
and ensure that all VCAA obligations have 
been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

2.  The RO should request the veteran to 
indicate the approximate month he was 
hospitalized for back surgery at the VA 
medical facility in St. Louis, Missouri.  
He should be furnished the appropriate 
release of information forms in order to 
obtain any preservice and post service 
employment medical records and the copies 
of the actual treatment records from Dr. 
W. C. K.

3.  The RO is requested to retrieve the 
medical records pertaining to the 
veteran's hospitalization in 1968 at the 
VA medical facility in St. Louis, 
Missouri from the pertinent federal 
storage facility.

4.  Following any additional 
development deemed appropriate by the 
RO, the RO should readjudicate the 
issue in appellate status.  If the 
benefit sought remains denied, the 
veteran and his representative should 
be furnished a supplemental statement 
of the case, and be given the 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




